a1015reliclongtermlet_image2.gif [a1015reliclongtermlet_image2.gif]




Letter of Assignment
Long Term International Assignment


December 9, 2019


Zelko Relic
[Address Withheld]


Dear Zelko:


This letter of assignment (the "Agreement") is to confirm a mutual understanding
between you and Align Technology, Inc (the "Home Company") of the terms and
conditions applying to your long-term international assignment (the
"Assignment") to Align Technology Switzerland GmbH (the "Host Company") as
outlined below:




Home Location:
[Withheld]
Host Location:
[Withheld]
Length of Assignment:
3 years
Effective Date:
January 1, 2020
Estimated Completion Date:
December 31, 2023
Assignment Location Job Title:
CTO and SVP, Global R&D
Annual Base Salary:
$440,000 USD





The terms and conditions outlined in this Agreement will be in effect only for
the period of your employment on this Assignment. The term of the Assignment may
be extended by written agreement of the parties.


During the Assignment, you shall be based at the offices of the Host Company in
the Host Location, or at such other location as may be agreed upon by you and
the Home Company. You shall, however, also travel to other locations at such
times as may be appropriate for the performance of your duties under this
Agreement. During the Assignment, you shall perform services as requested by,
and under the sole direction and control of, the directors, officers and
employees of the Host Company, acting only on behalf and for the benefit of the
Host Company. In the event this Assignment is extended or a new assignment
occurs, a new written agreement shall be executed. You are subject to
reassignment to any of the Home Company’s locations throughout the world. Such
reassignment will depend on the future needs of the Home Company.


During the Assignment and any period that you are on assignment for the Home
Company outside the Home Location, this Agreement and the benefits contained
herein, are contingent upon you being authorized to work and reside in the Host
Location. Home Company (and Host Company if necessary) will support your
application for any visas, residence permits or other necessary authorizations.


If you lose or fail to obtain your authorization to work in the Host Location at
any time, for any reason during the life of this Agreement or your Assignment,
Home Company will consider your circumstances, but may, at its sole discretion,
consider all or any portion of this Agreement void.


The Assignment and Your "At-Will" Employment


Your Assignment is temporary in nature. At all times during your Assignment, you
will remain an at-will employee of Home Company. The terms and conditions of
your offer letter and proprietary information and inventions agreement with Home
Company (collectively "Offer Letter") will remain applicable, unless modified by
this Agreement. This Agreement is based on our confidence that this Assignment
and your continued employment with Home Company will be a mutually rewarding and
enriching experience, but it is not an employment contract, and does not
represent a guarantee of continued employment for any period of time. Regardless
of any statement contained in this Agreement, your employment with the Home
Company is “employment at-will”, which means that either you or the Home Company
may terminate your employment relationship at any time, for any reason, with or
without cause, and with or without notice to the other party. Nothing in this
Agreement is intended to modify or alter the at-will nature of your employment
relationship. For the avoidance of doubt, this does not in any way give rise to
a direct employment relationship between you and the Host Company. Your
employment with the Home Company is subject to the laws of the Home Location.
Host Location law shall not apply to this Assignment or the services performed
during your Assignment, and you hereby agree to waive all claims under Host
Location law, if any.


If you die, become disabled or the Home Company terminates your employment for
reason other than for Cause before the end of this Assignment, the Home Company
will cover the cost of returning you and your accompanying family members as
well as your personal effects back to the Home Location immediately. "Cause" is
determined by the Home Company in its sole discretion, but examples of Cause
would include conduct by you involving dishonesty, failure to follow the
“Employment Restrictions” Section below, or failure to abide by any material
term of this Agreement or your Offer Letter.


Home Company requires you, during the course of your Assignment, to abide by all
requirements set out in the Home Company's International Long Term Assignment
Policy (the "Policy"). As part of this, should any requirement set out in the
Policy conflict with any requirement of your employment with the Home Company or
the Offer Letter, the former will take precedence to the extent allowed by
applicable law.


Depending on the documentation needed to support your Assignment, you may also
be required to enter into a local employment agreement with the Host Company
covering the period of your Assignment.


Please note that all allowances and benefits provided in this Agreement cease
upon your return to the Home Location or upon reassignment to a new location,
the terms of this Agreement will cease to have effect and you will revert to the
terms and conditions of your Offer Letter.


Your Assignment to the Host Company may be voluntarily ended by you upon thirty
(30) days' prior written notice, or involuntarily ended by either the Home
Company or the Host Company, at any time, for any reason, and without payment of
any indemnity by the Home or Host Company unless expressly required by
applicable law. If the Home Company or the Host Company ends this Assignment
early, it will attempt to give you thirty (30) days' prior notice, to assist you
in preparing for the transition.
If you voluntarily resign from employment with the Home Company while on
Assignment, all Assignment-related relocation payments, Assignment-related
allowances and Assignment-related support provided under this Agreement will
cease upon the date of resignation to the extent allowed by applicable law. In
situations where you voluntarily resign from employment or are involuntarily
terminated for "Cause," neither Home Company nor Host Company will bear any
relocation costs, unless expressly required by the law applicable.


For the avoidance of doubt, the termination of your employment with the Home
Company shall automatically terminate your Assignment under this Agreement. If
your employment with the Home Company terminates during the Assignment, the
continuing obligations in your Offer Letter will remain in effect.


Further, as a requirement to receive any Assignment-related benefits, you will
be required to provide your signed acknowledgement and acceptance of Exhibit B
attached herein, which shall be applicable for the duration of your Assignment
to the extent allowed under applicable law.


Employment Restrictions – Conflict of Interest, Compliance with Applicable Laws


It is understood that during your Assignment, and employment with Home Company,
you will not engage in any employment or business enterprises that would in any
way conflict with your service and the interests of the Home Company or the Host
Company. The Home Company's Code of Conduct, Export/Import, and any other
regulation to lawful trade policies apply to all transactions and conflicts of
interest. In addition, you agree to comply with all applicable laws in the Host
Location, including all applicable laws concerning governmental payments. Except
as permitted under the express written policies of the Home Company, you shall
not, directly or indirectly, pay, give or offer anything of value to any foreign
government officer, employee or representative, or to any foreign political
party or candidate for or incumbent in any foreign political office, for any
personal or business reasons, including in order to assist in obtaining,
retaining or directing business.


Administration


You will continue to be an employee of the Home Company and will continue to be
paid by the Home Company from the Home Location payroll. Salary actions,
including timing and amounts of increases (if any), will be consistent with the
Home Company’s customary payroll and performance review practices in effect in
your Home Location. While on Assignment, incentive payments will be administered
and paid according to the customary incentive policies and practices of the Home
Company.


Employee Assignment Benefits


Throughout your Assignment, unless otherwise provided in this Agreement, you
shall be entitled to participate in any employee benefit plans, programs or
arrangements of the Home Company for which you are eligible, as well as any
benefit plans, programs or arrangements of the Home Company designed to replace
the existing plans, programs or arrangements during your Assignment. These
benefits and assignment allowances and reimbursements, including those that
follow in this Agreement, are excluded from your regular salary and shall not be
considered for purposes of determining any notice, overtime, 13 months' pay,
severance, bonus, vacation pay, holiday allowance, or similar to the extent
allowed under applicable law. Any severance or severance-related payments that
may be payable under any non-U.S. jurisdiction will reduce the amount payable
under the Home Company's prevailing severance or severance-related practices, if
any, in the United States.
These Assignment benefits and allowances are provided at the sole discretion of
Home Company. You shall not acquire a right to such benefits and allowances, and
Home Company reserves the right to change, modify, amend or discontinue such
benefits and allowances at any time, at its sole discretion, to the extent
allowed by applicable law. You understand and agree that the benefits provided
under your Offer Letter (if any) and U.S. benefit policies which are directly
related to your performance of work in Home Location (e.g. transportation
allowance) will cease to apply during your Assignment.




Vacation


You will be eligible for vacation under the Home Company's vacation policy,
unless otherwise required by local law.


Holidays


You will be eligible to observe the local policy for holidays in the Host
Location.


Taxation


You will be covered by Home Company’s tax equalization policy for the duration
of your Assignment. Home Company’s philosophy regarding tax equalization is that
as an international assignee, you will neither materially gain nor lose from the
difference in income and social tax costs between your Home and Host Location,
within certain parameters. Thus, while on the Assignment, you will pay
approximately the same U.S. income (U.S. federal, state and local) and social
security tax, on tax equalized income, which you would have paid had you
remained in your Home Location.


You will be required to comply with all Home Location, Host Location and foreign
laws regarding personal income and social security taxes and thus you will be
responsible for ensuring timely completion of personal tax returns in the Host
and Home locations (as required).


To assist you in this regard, the Home Company will designate a tax service
provider and pay for the preparation of required tax returns and tax
equalization settlement calculations for you for all tax years affected by the
Assignment. You will be required to meet with the Home Company-designated tax
service provider for a tax briefing prior to your departure from the Home
Location and after arrival in the Host Location to confirm that you understand
the tax implications of the Assignment. You will be required to use the tax
return preparation services of the Home Company’s designated tax service
provider. The Home Company will not reimburse any fees incurred by you in
utilizing the services of another tax service provider.


To the extent permissible under applicable laws, it is intended that you will
remain covered under your Home Location social security scheme. However, if you
are subject to social security charges in the Host Location during the
Assignment, and the Host Location permits you to apply for a refund of such
charges, you agree to apply for such refund, and have such refund paid to Host
Company or Home Company where possible. If it is not possible for a refund to go
directly to Host Company or Home Company, then you agree and authorize Home
Company or Host Company, as applicable, to deduct and set off any such amounts
refunded to you from any payments due from Home Company or Host Company to you,
up to the maximum extent permitted by law. If the set-off is insufficient to
cover the refund that you received, you agree to pay the Home Company or Host
Company, as applicable, the amount still outstanding.


You will be responsible for penalties and interest charges, if any, incurred as
a result of your personal actions.


By accepting this Assignment, you confirm your agreement to the terms and
conditions of the Home Company's tax equalization policy including, but not
limited to:


A.
your agreement to pay hypothetical tax as determined in accordance with the Home
Company's tax equalization policy.

B.
your authorization that the Home Company may deduct such hypothetical tax from
your base salary and other earnings in accordance with your regular payroll
schedule.

C.
your agreement that any additional hypothetical tax due from you to the Home
Company will be settled by you within thirty (30) days.

D.
your agreement to provide upon request and on a timely basis all necessary data
to enable Home Company’s designated tax service provider to prepare your
relevant tax returns in both the Home Location and Host Location.

E.
your agreement to keep your tax return filing obligations in both the Home
Location and Host Location up to date and in good order.

F.
your agreement to abide by the terms and conditions of the Home Company's tax
equalization policy, which shall be evidenced by your signed acknowledgment and
acceptance of Exhibit C attached herein.



Assignment Allowances


In addition to your Home Location compensation, you will be entitled to receive
the Assignment allowances and provisions as described in the Policy. The amount
of each of these allowances is specified in the Summary of Long Term
International Assignment Provisions, attached herein as Exhibit A, and will be
reviewed with you by your international assignment consultant.


While you are on the Assignment, all Assignment allowances, deductions and other
compensation items referenced herein will be administered by the Home Company
from the Home Location payroll.


Severability


The provisions of this Agreement are severable. If any provision is found by any
court of competent jurisdiction to be unreasonable and invalid, that
determination shall not affect the enforceability of the other provisions.
Furthermore, if any of the restrictions against various activities is found to
be unreasonable and invalid, the court before which the matter is pending shall
enforce the restriction to the maximum extent it deems to be reasonable or
valid.


Governing Law/Venue


This Agreement and all related matters in dispute thereto shall be construed in
accordance with California State substantive law without regard to the choice of
law principles thereof.


All questions concerning the construction, validity and interpretation of this
Agreement arising during the period of this Agreement and/or directly or
indirectly relating to or arising out of the Assignment including, but not
limited to, claims of discrimination arising under state or federal law, the
termination thereof, and/or to the interpretation and/or implementation of this
Agreement, will exclusively be subject to arbitration. The arbitration will be
held in California in the United States of America, and will be governed by the
rules as established at that time by the American Arbitration Association for
the resolution of employment disputes.


To the extent that you are entitled to rights, benefits or compensation under
the laws of both Host Location and your Home Location, you agree that you will
be entitled to such rights, benefits, or compensation that are no greater than
those provided to you under the terms of this Agreement, so that any advantages,
entitlements or protections that may apply to you under the laws of both
jurisdictions may not be combined.


No Waiver


No failure or delay by any party in exercising any right, power or remedy under
this Agreement shall operate as a waiver thereof, nor shall any single or
particular exercise of the same preclude any further exercise thereof or the
exercise of any other right, power or remedy. Without limiting the foregoing, no
waiver by any party of any breach of any provision of this Agreement shall be
deemed to be a waiver of any subsequent breach of that or any other provision of
this Agreement.


Withholding/Deductions


All amounts paid pursuant to this Agreement shall be subject to deductions and
withholding for taxes (income, social, foreign or otherwise) to the extent
agreed to by you or required by applicable law.


Internal Revenue Code Section 409A


Certain payments, reimbursements, and benefits to be made to you under this
Agreement may be subject to Section 409A of the U.S. Internal Revenue Code
(“Section 409A”). The Home Company intends that this Agreement will be
administered and interpreted in accordance with Section 409A so that amounts
payable under the Agreement shall be exempt or compliant with Section 409A. If
any provision of this Agreement is ambiguous as to its compliance with Section
409A, the provision shall be read in such a manner so that all payments comply
with Section 409A. Any benefits or amounts payable under this Agreement upon
your termination of employment that constitute deferred compensation under
Section 409A (i) shall be paid only if such termination constitutes a separation
from service under Section 409A, and (ii) if you are a “specified employee”, the
payment shall be delayed until six months and one day from the date of
termination of employment.


Any reimbursement of benefits will be made not later than the last day of your
taxable year following the year in which the related expense was incurred
(subject to you providing any required supporting documentation) in accordance
with Treas. Reg. Section 409A-3(i)(1)(iv). Any reimbursement payments due to you
shall not be subject to liquidation or exchange for another benefit and the
amount of such expenses eligible for reimbursement or such benefits that you
receive in one taxable year shall not affect the expenses eligible for
reimbursement or the amount of such benefits that you will receive in any other
taxable year.


Any amounts payable to you pursuant to any tax equalization agreement (within
the meaning of Treas. Reg. Section 1.409A-1(b)(8)(iii)) shall be made not later
than the last day of your second taxable year following the year in which your
U.S. Federal income tax return is required to be filed (including any
extensions) for the year to which the compensation subject to the tax
equalization payment relates, or, if later, the second taxable year following
the latest such taxable year in which your foreign tax return or payment is
required to be filed or made for the year to which the compensation subject to
the tax equalization payment relates. In the event of a tax audit, litigation or
other tax proceedings related to the Policy, supplemental tax equalization
payments may be made during the period described in Treas. Reg. Section
1.409A-3(i)(1)(v).


The Home Company makes no representation or warranty and shall have no liability
to you or any other person if any provision of the Agreement, the Policy or the
Home Company's tax equalization policy is determined to constitute deferred
compensation subject to Section 409A but does not satisfy an exemption from, or
the conditions of, Section 409A.


Confidentiality


During the Assignment, your confidentiality obligations towards the Home Company
will remain unaffected by your Assignment (and they extend to the Host Company
during your Assignment). Upon termination of your employment and/or Assignment,
you must return all copies of documents containing Confidential Information, as
well as all Home or Host Company assets and property, including documents (in
electronic or paper format), files, books, papers, memos, hardware, software,
equipment, and electronic media storage, in your possession. Home Company hereby
informs you, and you acknowledge your understanding, that under the U.S. Defend
Trade Secrets Act of 2016 (the “DTS Act”), to the extent the DTS Act applies to
you, you may not be held criminally or civilly liable for certain disclosure of
a “trade secret,” as defined in the DTS Act, made in confidence to a government
official or to an attorney for the sole purpose of reporting or investigating a
suspected violation of law.


Data Privacy


You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement by and among, as applicable, the Home Company and its affiliates
for the exclusive purpose of managing and administering your Assignment.


You understand that the Home Company holds certain personal information about
you, including, but not limited to, your name, home address and telephone
number, date of birth, email address, family size, marital status, sex,
beneficiary information, emergency contacts, passport/visa information, age,
language skills, drivers license information, nationality, C.V. (or resume),
wage history, employment references, social insurance number or other
identification number, salary, job title, employment or severance contract,
current wage and benefit information, personal bank account number, and tax
related information for purposes of managing and administering your Assignment
(“Data”).
 
You understand that Data may be transferred to any third parties assisting in
the management and administration of your Assignment, that these recipients may
be located in the Home Location or elsewhere, and that the recipient’s country
may have different data privacy laws and protections than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting the Human Resources Department.
You authorize the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of managing and
administering your Assignment. You understand that Data will be held only as
long as is necessary to manage and administer your Assignment.


You understand that you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing the Human Resources Department.


Third Party Beneficiary


Each of the Home Company group companies (the Home Company and its subsidiaries
and affiliates) is a third party beneficiary of this Agreement and each of them
has the full right and power to enforce rights, interests and obligations under
this Agreement without limitation or other restriction.


Assignment Logistics


Aires is Home Company's designated relocation management company and, as such,
will be coordinating all aspects of your Assignment including coordination of
suppliers, policy questions, payroll (calculations of allowance, deductions) and
general questions and concerns. You will be contacted by an international
assignment consultant from Aires to setup your initial consultation call.






Please acknowledge receipt of this Agreement and agreement with its terms by
signing the two originals and returning one to the person listed below.


Sincerely yours,


Signature            Date            
Stuart Hockridge                    
SVP, Global Human Resources





--------------------------------------------------------------------------------





ACKNOWLEDGE AND AGREE:                                 
            Zelko Relic        Date



--------------------------------------------------------------------------------



This signature denotes that you have read and understood the Policy and this
Agreement.
            



--------------------------------------------------------------------------------



Exhibit A


Summary of International Long Term Assignment Provisions


Employee Name:     Zelko Relic    
Host Location:     [Withheld]
Payroll Location:    United States


 
Provision Description
Payment
PRE-ASSIGNMENT
Medical Exams
All medical exams required to secure necessary visas and work permits are to be
reimbursed under the provisions of your existing medical coverage.


Should payment for such exams not be covered under your insurance policy,
expenses for such exams for you will be reimbursed upon submission to Home
Company.
House-hunting Trip
You will be provided with a house-hunting trip. The purpose of this trip is
designed to assist you in setting realistic expectations about the Host
Location’s housing, neighborhoods, amenities, schools, and daily living in a
cultural environment for you.


Reimbursement includes round-trip business class airfare via the most direct
route, local transportation, reasonable meals and lodging for a maximum of five
(5) days in accordance with the Home Company’s travel policy.


Such payment will be made by Aires upon submission of expense report and
receipts.
Destination Services
You will receive professional area orientation and home finding services during
your house-hunting trip. These services will be provided by a Host Location
representative who is a local area expert.
The fees for this service will be directly billed to Home Company.
Immigration Assistance
An independent outside provider will coordinate the application of the necessary
visa/work permit as soon as you have accepted the Assignment. The designated
provider will advise you of the appropriate documentation needed to expedite
filing of the applications.
The fees for this service will be directly billed to Home Company.


Reimbursement for obtaining passports will be provided upon submission to Aires
(approved assignment expense report form and receipts).
Final Travel to Host Country (En route travel)
The Company will pay for final transportation expenses for you in accordance
with the Home Company travel policy.
Such payment will be made by Aires upon submission of expense report and
receipts.
Cross Cultural Orientations
Home Company will provide you cross- cultural training to adapt to your new
environment.
The fees for this service will be direct billed to Home Company.
Relocation Allowance
To assist with a smooth transition into the Host Location, Home Company will
provide you with a "miscellaneous allowance" equal to $25,000 USD. The purpose
of such allowance is to purchase miscellaneous items, such as drapes, hardware,
small appliances, adaptors, automobile registration and licensing fees,
telephone installation charges, connection of appliances, costs not allowed in
shipping and storage of household goods limitations, the creation or update of a
will and estate planning, that may be necessary upon moving to the Host
Location.
This is a one-time payment provided at the start of the Assignment paid in the
Home Location in Home Location currency. Home Company will pay for any taxes
incurred in association with this allowance. No receipts are required for this
payment.
Temporary Accommodations
When necessary, you may require temporary accommodations in the Home Location
immediately prior to assignment departure and immediately upon arrival in the
Host Location when assignment housing has not been secured.
You will be entitled to a total of sixty (60) days (to be used in either the
Home or Host Location or both) of temporary accommodations.


Such payment will be made by Aires upon submission of expense report and
receipts.
Home Country Storage of Household Goods
Home Company will pay for the storage of household goods in the Home Location,
where applicable.


Home Location storage of household goods will be provided for the length of the
Assignment plus 30 days.


Home Company will arrange and pay for the insurance costs associated with the
household goods storage.


The fees for this service will be direct billed to Home Company.
ON - ASSIGNMENT
Home Leave
You are eligible to take two (2) annual home leaves for every twelve (12) months
on Assignment. Annual home leave is provided to enable you to:


•    renew ties with friends / family
•    keep abreast of the social, cultural, political and economic environment in
the Home Location
•    visit the Home Location to sustain contacts with associates, discuss career
development issues and facilitate repatriation.


Home Company requires that annual home leave be taken in the Home Location.


Reimbursable expenses are: Airfare and ground transportation to/from the airport
for you in accordance with the Home Company's travel policy.
You are eligible to take home leave after a minimum of ninety (90) days in the
Host Location. Final home leave must be taken no less than six (6) months prior
to repatriation. Home leave trips should be scheduled to coincide with business
meetings held at the Home Location whenever possible.


Reimbursement includes round-trip business class airfare via the most direct
route


Such payment will be made by Aires upon submission of expense report and
receipts.
Cost of Living Allowance (COLA)
You may receive a Cost of Living Allowance (COLA) of $7,000 USD per month to
assist in maintaining a style of living comparable to that in the Home Location.
The COLA is based on indices supplied to Home Company by a third party
international data consultant. This source prices the differences in goods and
services between the Home and Host Location, factoring in current exchange
rates. Your salary and family size at the Host Location are used to calculate
the COLA.
Should your marital status and family size change during the course of your
Assignment, it is your responsibility to immediately notify Home Company of
changes in marital status and family size.
The COLA is calculated at the start of your Assignment and is reviewed
periodically to adjust the differential up or down if necessary. It may be
brought about by changes in base salary, Host Location, family size and extreme
fluctuations in inflation or exchange rates.
The COLA will be paid as part of the Home Company's normal payroll cycle and
will be grossed up for taxes.
Host Location Housing Allowance
Home Company will provide assistance with housing in the Host Location in the
form of a housing allowance in the amount of 6,000 CHF per month to cover the
cost of reasonable housing. If utilities are not included in the rent, the Home
Company will also cover the expenses for the actual utility costs such as
electricity, gas, oil, and/or water.
If you choose to rent housing that is more expensive than the limits set by Home
Company, the additional costs will be your responsibility.


The security deposit for the rental property will be advanced to you by Home
Company and is expected to be repaid in full once the lease has terminated.
Please note that any damage to the property, beyond normal wear and tear, will
be your responsibility.


Customary local rental agent fees associated with acquiring the Host Location
rental will be paid by Home Company.
Housing costs are determined based on base salary and family size by an outside
consultant. The housing allowance will be paid to you as part of the Home
Company's normal payroll cycle or directly to the landlord if deemed beneficial
for tax purposes. These amounts will be grossed up for taxes.


Applicable utilities such as gas, electric, etc. will also be paid by Home
Company as an allowance as part of the Home Location's normal payroll cycle and
will be grossed up for taxes.
Host Location Transportation
An allowance of $1,771 USD per month will be provided for the lease of an
automobile.




The maximum amount of such payment will be determined by third party
recommendations.


The transportation allowance is provided on a monthly basis, it will be paid as
part of the Home Company's normal pay cycle and will be grossed up for taxes.
Hypothetical Tax
(Deduction)
Home Company's tax service provider will calculate the estimated hypothetical
taxes that will be deducted from your compensation. This hypothetical tax will
be calculated on your non-Assignment related compensation (i.e., base salary,
bonus, etc.) and is in lieu of actual income tax withholding. This is defined as
the Home Location tax that would have been payable on these elements of your
remuneration package had you remained working and resident in your Home
Location.
The hypothetical taxes will be deducted from your base salary as part of the
Home Company's normal payroll cycle while on Assignment.
Income Tax Preparation/Equalization
Home Company will pay the reasonable and customary costs of Home Company's tax
provider for the preparation and filing of the Host Location (and Home Location
where applicable), tax returns and consulting services for the duration of the
Assignment. In addition, the Home Company's tax provider will handle any
inquiries from taxing authorities which relate to your Assignment.


The intent of the Home Company's tax equalization policy is that your ultimate
tax burden while on Assignment will be approximately the same as the tax burden
that you would have incurred had you remained in the Home Location. The Home
Company's tax equalization policy is designed and intended to yield neither an
economic benefit nor economic detriment to you as a result of having gone on
assignment.
The tax preparation services will be provided for all years in which you are
covered by the Assignment program, including the year of repatriation, and any
year following your repatriation if there is still residual Assignment related
income and/or significant foreign tax credits in effect. In addition, the Home
Company tax provider will handle any inquiries from taxing authorities which
relate to your Assignment.


The fees for this service will be direct billed to Home Company.
REPATRIATION
Travel – Assignment End
Home Company will pay for transportation for you back to the Home Location (to
include airfare, ground transportation, en-route expenses).
Such payment will be made by Aires upon submission of expense report and
receipts


Class of air travel is based on Home Company's travel policy guidelines. 
Temporary Living
Home Company will reimburse you for reasonable and necessary temporary living
expenses before departing your Host Location or after arriving in your Home
Location or new assignment location for a maximum of sixty (60) days.


Reimbursable expenses include reasonable hotel accommodations, meals, laundry
and transportation.
The type of accommodations will be provided based on third party
recommendations.


Such payment will be made by Aires upon submission of expense report and
receipts.



Exhibit B


December 9, 2019




Zelko Relic




RELOCATION ACKNOWLEDGMENT CLAUSE


I understand and agree that all relocation/allowance payments and benefits
related to my Assignment made to me or on my behalf by Home Company prior to the
completion of twenty four (24) months of service on Assignment, measured from
the Effective Date, shall not be considered "earned" until twenty four (24)
months of employment with the Home Company on Assignment have been completed.


In the event I am involuntarily terminated for "Cause" or voluntarily resign
from my employment with Home Company, Home Company will not assume the cost for
return transportation to the Home Location or return shipment of furniture,
household goods, or personal effects except where mandated by applicable law.
Should I choose to remain in the Host Location, my tax equalization calculation,
calculated pursuant to the Home Company's tax equalization policy, will assume
that I left the Host Location within thirty (30) days of such resignation.
Should I be involuntarily terminated for "Cause" or voluntarily resign from my
employment with Home Company within the first twelve (12) months of the
Effective Date, I will be required to repay 100% of the relocation/assignment
costs and benefits related to my Assignment, to the extent allowed under
applicable law. Should I be involuntarily terminated for "Cause" or voluntarily
resign from my employment with Home Company between twelve (12) and twenty-four
(24) months of the Effective Date, I will be required to repay 50% of the
relocation/assignment costs related to the Assignment to the extent allowed
under applicable law.


In the event of involuntary termination due to performance issues and/or job
restructuring, no reimbursement is required.


In accordance with the above, if my employment with Home Company terminates
prior to the completion of twenty four (24) months of service on Assignment,
measured from the Effective Date, I authorize at the time of termination of my
employment Home Company to withhold from my final pay check any
Assignment-related monies due to Home Company, if any, in accordance with the
formula stated above, in the above described scenarios. In the event the amount
I owe Home Company is greater than the amount of my final pay check, I agree to
pay the balance in full to Home Company within thirty (30) days of my
termination date.




_____________________________________        ________________________    
Zelko Relic                          Date
                        


Exhibit C
INTERNATIONAL ASSIGNMENT TAX EQUALIZATION POLICY AGREEMENT
I accept that all interpretations under this International Assignment Tax
Equalization Policy Agreement, shall be controlled by the Home Company. Home
Company shall have the right and privilege at any time it deems necessary and
proper to amend, add, or delete provisions to and from this International
Assignment Tax Equalization Policy Agreement, without prior notice.


In addition, I understand, as the employee, I am fully responsible for all
penalties and interest charges assessed by any tax authority due to my failure
to (1) provide information to the Home Company's designated tax services
provider on a timely basis, (2) notify the Home Company's designated tax
services provider of any significant personal income or investment transactions,
or (3) cooperate with the Home Company with respect to the tax equalization
process.


I understand and agree that, to the extent allowed by applicable law, Home
Company will reduce my compensation by an estimated hypothetical tax. The
estimated hypothetical tax is an amount which approximates my periodic tax
deductions/withholdings, if applicable, calculated with reference to
compensation, benefits, deductions and credits otherwise available to me had I
remained in my Home Location. In return, Home Company will advance wages that I
have not yet earned to assist with the payment of my actual Home and Host
Location tax liabilities.


I understand that these wage advances provided by the Home Company for payment
of taxes constitutes an obligation by me to Home Company, which will be
reconciled with the final liabilities that are Home Company's responsibility
through the annual tax equalization settlement calculation. After completion of
the tax equalization settlement statement for each taxable year, I agree to
repay any obligation for each taxable year within thirty (30) days. If I fail to
repay any obligation to Home Company within thirty (30) days after completion of
the tax equalization settlement statement, then, unless Home Company and I have
agreed otherwise in writing, Home Company shall have the right, to the extent
allowed under applicable law, to:


a)
Reduce any Assignment-related allowances or reimbursements due to me, and/or

a)    Reduce future amounts paid to me whether as wages, salary or other
compensation for services performed in light of my having received wage advances
that I have not yet earned.


The total obligation will become immediately due and payable if my employment
with Home Company or any of its affiliate corporations is terminated, whether
voluntarily or involuntarily, to the extent allowed under applicable law.


If I fail to furnish tax records in response to a request by the Home Company,
or cease employment with the Home Company or any of its subsidiaries for any
reason before the tax records needed to complete the year-end tax equalization
settlement statement, then Home Company shall have the right to calculate such
amounts by making reasonable assumptions of probable taxes. If an amount is owed
to Home Company, Home Company shall also have the right to require immediate
payment of such amount, including the right to reduce future amounts paid to me
whether as wages, salary or other compensation for services performed in light
of my having received wage advances that I have not yet earned, unless Home
Company and I have agreed otherwise in writing.


By signing, I accept all terms and conditions of this International Assignment
Tax Equalization Policy Agreement.


Acknowledgment and acceptance:


____________________________________     ____________
Zelko Relic                        Date        




